Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

	
The action is in response to claims dated 9/27/2022
Claims pending in the case: 1-19

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 14 in the relevant part read:  “wherein the information comprises a first concept comprising a predicted output of the model ”. Based on the claim language, it is unclear what is meant by “a predicted output of the model”. It is unclear if this output is the annotation output or some other output used for further processing by the model. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination and based on specification [15],  the information is interpreted as a concept that may be a classification of input that is used to predict a desirable annotation output by the model.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.



	
	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naaman (US 20080195657) in view of Wang (US 20220113964) and Forman (US 20080103996).

Regarding claim 1, Naaman teaches, A computer implemented method to perform an annotation workflow on an input (Naaman: [3]: media annotation), the method comprising: 
receiving information associated with an output from a model, the output generated based on application of the model to the input (Naaman: [37]: suggested annotation output based on information associated with a photo – information is associated with the input photo and the output annotation), wherein the information comprises … a predicted output of the model (Naaman: [37]: information may be information associated with a photo suggesting a concept that is used to predict an appropriate annotation) …
identifying a first threshold model that applies comprising a plurality of thresholds … (Naaman: [38]: a time threshold model may be applied as filter; other threshold criteria such as age may also be used; [46]: a count threshold may also be applied (model may have a plurality of thresholds)); 
determining that … a score satisfies a threshold of the first threshold model of the plurality of thresholds of the first threshold model (Naaman: [38-39]: determine annotations that satisfy the time decay model; [46]: determine a count satisfying count threshold); 
writing the output based on an action specified by the first threshold; and updating an annotation user interface based on the action specified by the first threshold of the first  threshold model (Naaman: [40]: display the highest ranked subset).
Although Naaman does not specifically recite the word threshold, Naaman teaches applying time decay and rankings to determine suitable annotations. It is obvious to one skilled in the art that this process involves modeling time decay with threshold time and weights. It is also obvious that any model to rank content also uses criteria thresholds for setting up the ranks. Thus the limitations in this claim are obvious based on the teachings of the prior art as explained above.
However Naaman does not specifically teach, 
wherein the information comprises a first concept comprising a predicted output of the model and an associated confidence score;
identifying a first threshold model comprising a plurality of thresholds that applies to the first concept;
determining that the confidence score associated with the first concept satisfies a first threshold of the plurality of thresholds of the first threshold model;
Wang teaches, wherein the information comprises a first concept comprising a predicted output of the model (Wang: Fig. 8, [55, 64, 66, 75]: determine classification (concept) which is used to suggest an appropriate annotation - predicted classification of input (refer to example in spec [15] for explanation of concept)) and an associated confidence score (Wang: Fig. 8, [63]: “a category classification label representing a category (i.e., type) of annotation most appropriate/suitable for the section” – it is obvious a ranking or scoring is used to determine level of suitability)
identifying a first threshold model comprising a plurality of thresholds that applies to the first concept (Wang: Fig. 8, [55, 66]: generate annotation based on classification; [59]: one or more parameter thresholds);
determining that the confidence score associated with the first concept satisfies a first threshold of the plurality of thresholds of the first threshold model (Wang: Fig. 8, [63]: determine annotations satisfying the criteria of most appropriate (confidence score) based on the classification and provide the suggested annotation for user review; [59]: model may use one or more parameter thresholds);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naaman and Wang because the systems are in the field of suggesting annotation based on content analysis. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable suggesting annotations based not only on a context or historical data of the content but also based on a classification concept. The combination improves the system of suggesting annotations by incorporating a classification model in the determination process.
Although implied, Naaman and Wang do not specifically recite, confidence score associated with the first concept;
Forman teaches, confidence score associated with the first concept (Forman: [29, 52]: classification to different category (concept) based on confidence score).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naaman, Wang and Forman because the systems are in the field of automatically generating label or annotations for items. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would also enable using a confidence score to determine the most appropriate annotations to suggest to the user as is a common practice in the art.

Regarding claim 7, Naaman, Wang and Forman  teach the invention as claimed in claim 1 above and further, wherein the model is a classification model (Forman: [29, 52]: classification to different category (concept) based on score) (Wang: Fig. 8, [55, 66]: generate annotation based on classification).

Regarding Claim(s) 14, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15, this/these claim(s) is/are similar in scope as claim(s)  7 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naaman (US 20080195657), Wang (US 20220113964) and Forman (US 20080103996) in view of Le (US 20080098294).

Regarding claim 2, Naaman, Wang and Forman  teach the invention as claimed in claim 1 above but not, wherein the action is an action to write the output with a status.
Le teaches, wherein the action is an action to write the output with a status (Le: [43-44]: annotations may have an indication of a status).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naaman, Wang, Forman and Le because the systems are in the field of using annotations for communicating additional information. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable giving a status indication of annotations. The combination improves the system of using annotations in a collaborative environment where the user is made aware of the status of annotations that need review by another user.

Regarding claim 3, Naaman, Wang, Forman and Le teach the invention as claimed in claim 2 above and further, wherein the status is one of a pending and a success status (Le: [43-44]: annotations may have an indication of a status such as approved).

Regarding claim 4, Naaman, Wang, Forman and Le teach the invention as claimed in claim 3 above and further, wherein the status is pending (Le: [43-44]: annotations may have an indication of a status such as awaiting review), wherein updating an annotation user interface further comprises: displaying the information associated with the output as a proposed annotation for the input (Naaman: Fig. 3B, [42]: suggest annotations for selection); and receiving one of an acceptance and a rejection of the proposed annotation from a user (Naaman: Figs. 3A-B, [43-44]: user selects annotation to use).

Regarding claim 5, Naaman, Wang, Forman and Le teach the invention as claimed in claim 3 above and further, wherein the status is success, further comprising: automatically converting the information associated with the output into an annotation associated with the input (Naaman: Figs. 3A-B, [43-44]: tag with the selected annotation – associate the annotation suggestion (output) to the media item (input) as annotation) (Wang: Fig. 8, [63]: determine annotations satisfying the criteria of most appropriate based on the classification and provide the suggested annotation for user review).

Regarding claim 6, Naaman, Wang, Forman and Le teach the invention as claimed in claim 5 above and further, wherein updating an annotation user interface further comprises: displaying the annotation to the user (Naaman: Figs. 3A-B, [43-44]: display the suggested annotation; display the selected annotation as a tag to the media item) (Wang: Fig. 8, [63]: determine annotations satisfying the criteria of most appropriate based on the classification and provide the suggested annotation for user review).

Claim 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naaman (US 20080195657), Wang (US 20220113964) and Forman (US 20080103996) in view of Forman (US 20080103996) in further view of GE (CN 112784052 A – please refer to attached English translation for the claim mapping).

Regarding claim 8, Naaman, Wang and Forman teach the invention as claimed in claim 7 above and further, wherein the information associated with the output includes a second concept and an associated … confidence score (Forman: [29]: classification to different category (concepts) based on confidence scores for each category).
However Naaman and Forman do not specifically teach, a second confidence score.
GE teaches, a second confidence score (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: multiple confidence threshold levels may be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naaman, Wang, Forman and GE because the combination would use the latest classification method in the art using multiple score system to accurately determine the classification. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the accuracy and efficiency of classification (see GE: abstract).

Regarding claim 9, Naaman, Wang, Forman and GE teach the invention as claimed in claim 8 above and further, wherein identifying a first threshold model includes identifying a first threshold model that applies to the first concept, the method further comprising: 
identifying a second threshold model that applies to the second concept (Forman: [29, 55]: classification models to classify in different categories based on scores and threshold applicable to each category (first, second, third etc.)) (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: multiple confidence threshold levels may be used); 
determining that the second confidence score satisfies a threshold of the second threshold model (Forman: [29, 55]: determine classification category satisfying threshold scores) (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: multiple confidence threshold levels may be used); 
writing the output based on an action specified by the second threshold model (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: classify as per model); and 
updating an annotation user interface based on the action specified by the second threshold model (Forman: [37-38]: present determined annotation labels).

Regarding claim 10, Naaman, Wang, Forman and GE teach the invention as claimed in claim 8 above and further, further comprising: identifying a second threshold model and a third threshold model that apply to the second concept; determining that the second confidence score does not satisfy a threshold of the second threshold model: determining that the second confidence score does not satisfy a threshold of the third threshold model: and not writing the second concept as an annotation and not updating the annotation user interface to include the second concept (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: multiple confidence threshold levels may be used in classification and select ones that satisfy the criteria – implies not using those that do not satisfy criteria).

Regarding claim 11, Naaman, Wang, Forman and GE teach the invention as claimed in claim 8 above and further, further comprising: identifying a second threshold model and a third threshold model that apply to the second concept; determining that the second confidence score does not satisfy a threshold of the second threshold model: determining that the second confidence score does satisfies a threshold of the third threshold model; writing the second concept as a pending annotation (GE: Pg. 3 [1-2, 11], Pg. 10 [1], Pg. 11 [5]: multiple confidence threshold levels may be used in classification and use one that satisfy the criteria); and updating the annotation user interface to propose the second concept as an annotation for acceptance by a user (Forman: [37-38]: present determined annotation labels for selection).

Regarding claim 12, Naaman, Wang, Forman and GE teach the invention as claimed in claim 11 above and further, further comprising: adding the pending annotation to a worker queue for acceptance or rejection by a user (Forman: [37-38]: present determined annotation labels for selection (list or queue for acceptance)).

Regarding claim 13, Naaman, Wang, Forman and GE teach the invention as claimed in claim 11 above and further, further comprising: adding the input and the pending annotation to a training data set for the model upon confirmation from the user (Forman: [20-21, 23-24]: use training sets – automated training using generated data) (GE: Pg.6 [6], PG. 9 [9]: use training data).

Regarding Claim(s) 16-19, this/these claim(s) is/are similar in scope as claim(s) 8-11 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered and are not persuasive. Applicant argues that the prior arts do not teach the specifics of the new limitation added by this amendment. The Examiner respectfully disagrees. Since the arguments pertain to the amended sections of the claim, the applicant is requested to refer to the cited sections and explanations in the rejection presented above.
The examiner suggests clarifying what is being claimed by concept and the predicted output. Examiner also notes that the limitation as claimed reads on any model that uses classification of inputs to predict an output. It is obvious that a model may use a plurality of thresholds based on different parameters being analyzed. Applying a generic model using classification to determine annotation is merely a specific use of a classification-based model known in the art.  The limitations need to be more specific to help further prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176